Motion by the respondent, J. Kevin Meneilly, for reinstatement to the bar as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1959, under the name James Kevin Meneilly. By decision and order on motion of this Court dated October 27, 1999, the respondent was immediately suspended from the practice of law, upon being found guilty of a serious crime, conspiracy to defraud the United States, in violation of 18 USC § 371 (two counts), making false statements on income tax returns in violation of 26 USC § 7206 (1) (two counts), and aiding tax fraud in violation of 26 USC § 7206 (2), and was directed to apprise this Court upon being sentenced therefor. On September 6, 2000, the respondent was sentenced to 57 months imprisonment on the tax conspiracy counts and 36 months imprisonment on the charges involving tax fraud and false statements, with the terms to run concurrently with each other. In addition, the respondent was directed to make restitution in the amount of $40,000. By opinion and order of this Court dated December 26, 2000, the respondent was disbarred, pursuant to Judiciary Law § 90 (4), upon a finding that his conviction of aiding tax fraud, in violation of 26 USC § 7206 (2), was essentially similar to the New York State felony of offering a false instrument for filing in the first degree, Penal Law § 175.35 (see Matter of Meneilly, 279 AD2d 223 [2000]). By opinion and order of this Court dated April 23, 2001, upon reargument, the previous opinion and or*1073der was recalled and vacated, the respondent was immediately suspended from the practice of law upon his conviction of a serious crime, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary hearing, and the matter was referred to the Honorable Joseph A. Esquirol, as Special Referee to hear and report (see Matter of Meneilly, 282 AD2d 679 [2001]). By opinion and order of this Court dated May 13, 2002, the respondent was disbarred based on his resignation and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Meneilly, 293 AD2d 169 [2002]). By decision and order on motion of this Court dated July 2, 2008, the respondent’s first application for reinstatement was denied as premature. By decision and order on motion of this Court dated September 30, 2009, the respondent’s renewed application for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness dated April 12, 2010, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, James Kevin Meneilly, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of James Kevin Meneilly to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Fisher and Florio, JJ., concur.